    Case: 1:20-cr-00842 Document #: 38 Filed: 04/01/21 Page 1 of 4 PageID #:902




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 IN THE MATTER OF
 THE EXTRADITION OF                            No. 20 CR 842

 KRZYSZTOF LEBIEDZIŃSKI                        Jeffrey T. Gilbert
                                               MAGISTRATE JUDGE



                               PROTECTIVE ORDER

      Upon the agreed motion of the government, it is hereby ORDERED:

      1.     The materials produced on or about March 5, 2021 (“the materials”), by

the government to counsel for Krzysztof Lebiedziński (“relator”) are to be used by

relator and his counsel solely in connection with this case, and for no other purpose,

and in connection with no other proceeding, without further order of this Court.

      2.     Relator and his counsel shall not disclose the materials or their contents

directly or indirectly to any person or entity other than persons employed to assist

relator and his counsel in this litigation (collectively, “authorized persons”). Relator,

relator’s counsel, and authorized persons shall not disclose the materials or their

contents directly or indirectly to any person or entity outside of the United States

without prior authorization from the Court.

      3.     Relator, relator’s counsel, and authorized persons shall not copy or

reproduce the materials except in order to provide copies of the materials for use in

connection with this case by relator, relator’s counsel, and authorized persons. Such
    Case: 1:20-cr-00842 Document #: 38 Filed: 04/01/21 Page 2 of 4 PageID #:903




copies and reproductions shall be treated in the same manner as the original

materials.

      4.     Relator, relator’s counsel, and authorized persons shall not disclose any

notes or records of any kind that they make in relation to the contents of the

materials, other than to authorized persons, and all such notes or records are to be

treated in the same manner as the original materials.

      5.     Before providing materials to an authorized person, counsel for relator

must provide the authorized person with a copy of this Order and require the

authorized person to sign a statement acknowledging that the authorized person has

received a copy of and reviewed this Order, and has agreed to be bound by its terms

and conditions subject to sanctioning by the Court for any violations of this Order.

Relator’s counsel shall maintain a copy of the signed statement of each authorized

person for a period of twelve months after the conclusion of all stages of this case, and

shall provide copies of the signed statement of each authorized person to the

government upon request.

      6.     Upon conclusion of all stages of this case, all of the materials and all

copies made thereof shall be disposed of in one of three ways, unless otherwise

ordered by the Court. The materials may be (1) destroyed; (2) returned to the United

States; or (3) retained in relator’s counsel’s case file. The Court may require a

certification as to the disposition of any such materials. In the event that the

materials are retained by relator’s counsel, the restrictions of this Order continue in

effect for as long as the materials are so maintained, and the materials may not be



                                           2
    Case: 1:20-cr-00842 Document #: 38 Filed: 04/01/21 Page 3 of 4 PageID #:904




disseminated or used in connection with any other matter without further order of

the Court.

      7.     To the extent any material is produced by the United States to relator

or relator’s counsel by mistake, the United States shall have the right to request the

return of the material and shall do so in writing. Within five days of the receipt of

such a request, relator and/or relator’s counsel shall return all such material if in

hard copy, and in the case of electronic materials, shall certify in writing that all

copies of the specified material have been deleted from any location in which the

material was stored.

      8.     The restrictions set forth in this Order do not apply to documents that

are or become part of the public court record, including documents that have been

received in evidence at other trials, nor do the restrictions in this Order foreclose

relator’s counsel in the use of discovery materials in judicial proceedings in this case.

Relator, relator’s counsel, and authorized persons shall not, however, file on the

public docket or otherwise make public the materials or any part of their contents or

substance without prior authorization from the Court.

      9.     Nothing contained in this Order shall restrict the government’s use or

retention of the materials or preclude any party from applying to this Court for

further relief or for modification of any provision hereof.

                                         ENTERED:



                                         Jeffrey T. Gilbert
                                         MAGISTRATE JUDGE

                                           3
   Case: 1:20-cr-00842 Document #: 38 Filed: 04/01/21 Page 4 of 4 PageID #:905




Date: 4/1/2021




                                       4
